CONTRAT DE CESSION TOTALE DES PERMIS D'EXPLOITATION
N°17 et 76

ENTRE :

1) SOCIETE AURIFERE DU KIVU ET DU MANIEMA, en sigle « SAKIMA SA »,
immatriculée au Registre de Commerce et du Crédit Mobilier de Kinshasa sous le numéro
CD/KIN/RCCM/14-B-5785, Numéro d’Identification Nationale : K30899W et dont le
siège social est sis 316, Avenue Lieutenant-Colonel LUKUSA, à Kinshasa/Gombe,
représentée aux fins des présents statuts par Messieurs Fidèle BASEMENANE KASONGO
et Lazare KANSILEMBO NGUMBI, respectivement Directeur Général et Directeur
Financier, ci-après dénommée « Cédante », d’une part ;

ET

2) CONGO FAIR MINING, en sigle CFM, immatriculé au Registre de Commerce et du
Crédit Mobilier de Kinshasa sous le numéro CD/KNG/RCCM/21-B-00458, et dont le siège
social est sis 6, Avenue Dr Ngindu Kalala, Commune de Mont Ngafula, Ville-Province de
Kinshasa, République Démocratique du Congo, représentée aux fins des présents statuts
par Monsieur Serge MULUMBA KALAMBAY, Directeur Général, ci-après dénommée «
Cessionnaire », d’autre part ;

APRES AVOIR PREALABLEMENT EXPOSE QUE :

La Cédante est titulaire des Permis d'Exploitation numéros 17 et 76 situés respectivement dans
le territoire de Kailo, Province du Maniema, et territoire de Masisi, Province du Nord-Kivu et
dont les copies des Certificats de d’exploitation, des Coordonnées géographiques et des Extraits
des cartes de retombe minière sont en annexe.

La Cessionnaire est éligible aux droits miniers, conformément aux dispositions de la loi
n°007/2002 du 11 juillet 2002 telle que modifiée et complétée par la loi n°18/001 du 9 mars
2018 portant Code Minier, plus précisément l’article 23 ;

Les deux parties s'engagent à respecter les dispositions des articles 182, 182 bis et 184 du Code
minier et celles de contrat de joint-venture entre la SAKIMA SA et la Société CDMC ENTITE
SARL ;

EN FOI DE QUOI, IL A ETE CONVENU ET ARRETE CE QUI SUIT ; {>

da

Article 1 : Objet du Contrat à Ve

Nos;
La Cédante cède à la Cessionnaire, de manière définitive et irrévocable, sous toutes les garanti
de fait et de droit, les Permis d'Exploitation numéros 17 et 76 comprenant dont les coordonnées
en annexe, et ce, conformément aux dispositions des articles 182, 182 bis et 184 du Code Minier.

.Page 2 — Contrat de cession PE SAKIMA SA — CFM SA

Article 2 : Obligations de la Cessionnaire

La Cessionnaire s’engage d’assumer toutes les obligations de la Cédante découlant des Permis
d’Exploitation en cause vis-à-vis de l’Etat, conformément aux prescrits de l’article 182 du Code
Minier dès la date de la signature du présent Contrat de cession.

Article 3 : Prix de la Cession

La présente Cession est consentie pour un montant total de 800.000 USD, payable à trois
tranches.

Article 4 : Effets de la Cession

À dater de la signature du contrat de cession, la Cessionnaire deviendra titulaire des Permis
d'Exploitation découlant intégralement des Permis ci-haut identifiés, conformément au droit
commun sur la cession, sans préjudice de l’application des dispositions de l’article 186 du Code
et des articles 374 à 380 du Règlement Miniers, tels que révisés à ce jour.

Article 5 : Enregistrement de la cession

La Cédante et la Cessionnaire s’engagent à satisfaire aux exigences légales relatives à
l’enregistrement de la présente Cession qui se fait à leur diligence ou de l’une d’entre elles, tel
qu’organisées dans les dispositions des Code et Règlement Miniers.

Article 6 : Règlement des Différends

Les litiges ou différends qui pourront naître relativement à l’interprétation ou à l’exécution du
présent contrat seront réglés à l’amiable par les parties.

En cas d’échec du règlement amiable dans les trente jours (30) ouvrables qui suivent la
notification du litige ou du différend à l’une des parties par la partie la plus diligente, les Cours et
Tribunaux de la Ville de Kinshasa seront seuls compétents pour statuer sur le litige ou le
différend.

Fait à Kinshasa, le 11 mars 2021 en quatre exemplaires, chacune des parties reconnaissant avoir
reçu un original et les deux autres pour les formalités administratives.

Pour la Cessionnaire

Serge MULUMBA KAFAMBAY
nr en ER

